Citation Nr: 1131125	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-48 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to non-service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to September 1968.  He died in March 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) notification letters of September 2008 and October 2008, which informed the appellant that her claim for death pension was denied.  In May 2011,  the appellant appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant's income exceeds the maximum countable income for death pension.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  

In September 2007, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  In a letter dated in March 2009, the appellant was asked to provide specific information for her claim, in particular, she was asked to clarify the value of conflicting estimates of property she claimed to own, and to clarify her income.  Thus, she was notified of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence, and the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The requisite wartime service has been established, and VA obtained verification of her Social Security Administration (SSA) benefits from SSA.  She has provided the amount of her pension income based on her husband's civilian job.  Although there is still some uncertainty as to her income in addition to these sources, as discussed below, because her income substantially exceeds the maximum rate even without considering other potential sources of income, it is not necessary to further verify her income.  She has not identified any other potential sources of relevant information or evidence.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.    

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  She states that her husband told her she would get a widow's pension after his death, based on his military service.  She feels that her SSA income should not county, because her SSA income has nothing to do with the Veteran's 20 years of military service.  She would have gotten it anyway; she feels she should get a Veteran's pension due to her husband's military retirement.  

VA death pension, however, is an income-based benefit, for low income qualifying survivors of deceased Veterans.  Specifically, the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  The maximum amount for 2007 was $7,329 per year, or about $610 per month.  If her income from other sources exceeds that amount, she is not entitled to death pension.  

The appellant also filed a claim for special monthly pension (SMC) based on aid and attendance or housebound status.  For the year 2007, the maximum rate for a single, housebound claimant was $8,957, or $746 per month.  For a claimant in need of aid and attendance, the maximum rate was $11,715, or $976 per month.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Her SSA income has been verified by SSA; in 2007, after her husband's death, she began receiving $1,220 per month.  In addition, she states that she receives approximately $380 per month as a pension from her husband's prior employer.  This totals $1,600 per month, substantially in excess of the maximum rate for even a claimant in need of aid and attendance, and is more than double the rate for a single claimant or single housebound claimant.  Even with consideration of the Veteran's last expenses of $6,133 and her allowable medical expenses of $756, her countable income based on this, pro-rated for a year, was $12,256, still in excess of the maximum rate.  

As a result, because the appellant's verified income exceeds the maximum limit, it is not necessary to attempt to clarify differing estimates of any other income she may have, or of the value of her net worth, excluding her own home.  Apparently, she has or had some rental property, but she testified at her hearing that she turned over ownership to her nephew, because she could no longer manage it.  In support of this contention, she submitted a property tax bill for property owned by an individual not herself, but whose home address was also her home address.  She also stated that when she had the property, she gave the proceeds to her husband's children.  

In view of the foregoing, the appellant should be aware that first, if she gives away or waives her right to receive income, the income is still countable income to her for VA pension purposes.  38 C.F.R. § 3.276(a) (2010).  Additionally, a gift of property made by an individual to a relative residing in the same household shall not be recognized as reducing the corpus of the grantor's estate.  Id.  In other words, her transfer of property, as a gift or for such a low price as to be tantamount to a gift, to a relative living in the same house means that for VA pension purposes, it is still counted as her property.  

For the purposes of this decision, however, this does not matter, because her verified, fixed income substantially exceeds the maximum rate for VA pension, and, thus, she is not entitled to VA death pension benefits on that basis alone.  In this regard, the maximum rate of death pension, designed to provide qualifying low income claimants with a minimum level of income, is set by law, and is adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  Because of this, the appellant's SSA benefits will likely continue to exceed the maximum rate for death pension.  If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim.  

The appellant has contended that her SSA benefits have nothing to do with VA benefits, and should not be counted.  However, the law requires that all income from any source be counted, unless specifically included; SSA survivor's benefits are not excluded.  See 38 C.F.R. §§ 3.271, 3.272.  Congress has determined, by statute, the maximum amount of death pension payable, and the Board is bound in its decisions by applicable statutes enacted by Congress.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

Thus, based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes; in these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


